Title: From Thomas Jefferson to Henry Dearborn, 25 July 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Monticello July 25. 05
                  
                  Th: Jefferson with his friendly salutations to Genl. Dearborne incloses him a letter from an Ensign Johnson of Maryland, of whom he knows nothing. he does it not to make mischief as to him, nor even that he should know it has been communicated, but because it is useful the Secretary at war should know the measure of discretion possessed by those who may be candidates for trusts from him.
               